Citation Nr: 1415870	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to December 1996.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Board notes that the VA has determined the Veteran's service treatment records are unavailable; however it appears such notice has not been provided to the Veteran.  Accordingly, corrective notice regarding unavailable service treatment records should be provided to him.

Second, the Board further notes that there has been a significant change in the law regarding PTSD claims during the pendency of this case that has not been previously addressed. Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended to provide that a stressor may be related to a veteran's fear of hostile military or terrorist activity.  

Although the available evidence does not establish the Veteran was exposed to combat during his active service, he has described experiencing a fear of exposure to rocket-propelled grenades while flying in Southern Iraq during Operation Desert Shield/Storm.  Therefore, on remand, he should be provided notice of the new regulations, and a supplemental VA examiner opinion addressing these new regulations should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes the following:

a)  notice that VA was unable to obtain his service treatment records, an explanation of the efforts the VA made to obtain these records, any further action VA will take regarding his claim, and a notice that he is ultimately responsible for providing the evidence.

b)  notice of the information or evidence needed to establish service connection for PTSD based upon fear of hostile military or terrorist activity pursuant to the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3) .

2.  After the Veteran has been accorded a reasonable period of time to submit additional evidence following the corrective notice, the claims folder should be returned to the August 2012 examiner, if available, or the Veteran should be scheduled for a new VA examination.  The examiner should review the claims file, including any newly submitted evidence and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, the examiner should provide an opinion as to the following question:
	
Is the Veteran's claimed fear of exposure to rocket-propelled grenades while flying in Southern Iraq during Operation Desert Shield/Storm adequate to support his diagnosis of PTSD, and are his PTSD symptoms related to that claimed stressor?

3.  Then, readjudicate the claims on appeal.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



